Case 1:21-cr-00046-ERK Document 59 Filed 03/10/21 Page 1 of 1 PagelD #: 999

From: Kaveh Afrasiabi

Sent: Tuesday, March 9, 2021 8:51 PM

To: Samuel Rosh

Subject: Re: United States v. Afrasiabi, 21-cr-46 -- Order

CAUTION - EXTERNAL:

Thank you. | am 64 years old, publicly smeared, under house arrest, marginalized by
Harvard, what kind of employment | can possibly got? It is not realistic.

Please see the attached order entered by Judge Korman.

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
